— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Konviser, J.), rendered September 27, 2006, convicting him of robbery in the first degree and unauthorized use of a motor vehicle in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the evidence supporting his conviction of robbery in the first degree is unpreserved for appellate review, as his general motion to dismiss at the close of the People’s case failed to specify any grounds for dismissal (see CPL 470.05 [2]; People v Almanzar, 57 AD3d 686, 687 [2008]; People v Hatcher, 57 AD3d 694 [2008]; People v Figueroa, 42 AD3d 576, 577 [2007]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of robbery in the first degree (see People v Hallums, 157 AD2d 800, 801 [1990]; People v Lawrence, 124 AD2d 597, 597-598 [1986]). Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342, 348 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt of robbezy in the first degree was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s remaining contention is unpreserved for appellate review (see CPL 470.05 [2]) and, in any event, is without merit. Spolzino, J.P., Skelos, Dillon and Covello, JJ., concur.